Citation Nr: 9923826	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to March 
1954.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  On VA examination in December 1997, the veteran reported 
having sustained frostbite of the feet in 1950; following 
examination, the examiner diagnosed residuals of frostbite of 
the feet.  

3.  The record on appeal contains competent medical evidence 
of a nexus between currently diagnosed residuals of frostbite 
of the feet and the veteran's military service.


CONCLUSION OF LAW

The veteran's residuals of frostbite of the feet were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for residuals of frostbite of 
the feet is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts pertaining to this issue 
have been properly and sufficiently developed.  

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated 
coincident to service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303 (1998).  In addition, if a 
condition noted during service is not shown to have been 
chronic, then generally, a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Service connection is 
warranted for a disability if the evidence supports the claim 
or is in relative equipoise; if the preponderance of the 
evidence is against the claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  This provision does not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392; see Caluza v. Brown, 7 Vet. App. 498, 507 (1995) 
(holding that § 1154(b) relaxes the evidentiary standards as 
to the service incurrence requirement to ground a claim).  
Therefore, "[s]ection 1154(b) provides a factual basis upon 
which a determination can be made that a particular . . . 
injury was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, supra).

Further, the United States Court of Appeals for Veterans 
Claims (Court) elaborated upon the significance of section 
1154(b) at the merits-adjudication stage of a combat 
veteran's claim for service connection in Arms v. West, 12 
Vet. App. 188 (1999).  The Court noted that whereas the claim 
of a non-combat veteran, once it has been found to be well 
grounded, is not entitled to an allowance simply because 
there is no contrary evidence in the record, this is 
precisely what the claim of a combat veteran is entitled to, 
unless there is "clear and convincing" evidence, which is to 
say more than a mere preponderance of the evidence, against 
the claim.  Thus, once a claim for service connection for a 
disability is determined to be well grounded, then under 
section 1154(b) the claim prevails on the merits, unless VA 
produces "clear and convincing" evidence to the contrary.  
Further, the Court observed that the apparent intent of the 
legislation was to preclude consideration of a lack of 
reference to the incurrence of an injury or disease, or of 
care or treatment of it, in a combat situation as a basis for 
defeating a combat veteran's claim for service connection of 
an assertedly combat-related disability.  Thus, the absence 
of official notation of diagnosis or treatment of an injury 
or disease may not be used to rebut by clear and convincing 
evidence the veteran's claim.  Rather, only "an affirmative 
finding" may be used as part of the clear and convincing 
evidence necessary to rebut the claim.

Service medical records indicate that in November 1950, the 
veteran was seen at an aid station with a diagnosis of 
possible frostbite of both feet.  In a November 24, 
abbreviated clinical record, the veteran reported that he had 
not had sweaty feet in the past, but had had them for four 
days.  He indicated that he had developed sweaty feet during 
this short period of time and had had difficulty walking, but 
he also indicated that he had never had his feet frozen.  
Other notations indicate that the veteran reported that he 
had incurred the problems with his feet after wearing shoe 
packs for four days while engaged in operations near the 
Manchurian border.  A diagnostic impression of immersion foot 
was made.  The veteran was then transferred to a field 
hospital where diagnosis of dermatophytosis, both feet with 
severe hyperhidrosis was made.  On December 4, 1950, the 
veteran was transferred to Osaka Army Hospital where 
immersion foot was no longer found and where a diagnosis of 
dermatophytosis, feet, fungus undetermined, was rendered.  It 
was noted in the abbreviated clinical record that the veteran 
had a rather extensive dermatophytosis of both feet and a 
hyperhidrosis which was perhaps complicated by mild frostbite 
of both feet.  The veteran was then sent to the 35th Station 
Hospital in Japan in which the diagnosis of dermatophytosis 
of both feet was made and where it was noted that this 
condition was "cured" on December 20, 1950.  The veteran 
was returned to duty in January 1951.   

In December 1997, the veteran underwent a VA rating 
examination in which he reported that he had sustained 
frostbite to both feet while serving in Korea during the 
Korean Conflict in November 1950.  He indicated that he had 
been hospitalized in Kyoto, Japan, for approximately two and 
one half months, and that following treatment, he was 
eventually returned to full duty.  He complained of feeling a 
chronic cold sensation in both feet regardless of the 
weather.  On examination, the veteran was found to have 
paresthesias and reduced touch sensation in both feet.  The 
veteran was noted to have cold sensitivity in both feet, but 
the examiner also observed that this cold sensitivity did not 
affect his walking habits to a significant degree.  The 
examiner found that the veteran's feet were somewhat cold in 
temperature.  He concluded with a diagnosis of residuals of 
frostbite of both feet.  

The Board has evaluated the objective medical evidence, and 
concludes that the evidence supports a grant of service 
connection for residuals of frostbite of the feet.  The 
veteran's service medical records clearly show that although 
the initial diagnosis was that of immersion foot, the 
associated symptomatology was not subsequently found.  The 
veteran was later found to have dermatophytosis of the feet 
and hyperhidrosis.  However, while this continued to be the 
diagnosis on further examination, it was noted by at least 
one examiner that this condition was perhaps complicated by 
mild frostbite.  Further, the Board notes that the VA 
examiner did relate the current residuals to that frostbite 
as the only history reported by the veteran was that of the 
incident in service with no reported intervening or 
intercurrent cause provided by the veteran to account for the 
demonstrated residuals.  The Board acknowledges that the RO 
found that the veteran's service medical records do not show 
that he sustained frostbite of the feet in service.  However, 
as noted above, the absence of such a notation is not fatal 
to a combat veteran's claim.  While there may be reasonable 
doubt concerning whether there was combat-related or 
noncombat-related incurrence of frozen feet, any reasonable 
doubts arising in the adjudication of the claim would be 
resolved in favor of the veteran.  See 38 U.S.C.A. §§ 
1154(b), 5107(b).  Nonetheless, the Board does finds that the 
veteran's service medical records do indicate that there was 
some indication, even with the later finding of 
dermatophytosis, that the veteran's bilateral foot condition 
was perhaps complicated by mild frostbite.  The Board thus, 
finds that the veteran likely experienced at least mild 
frostbite of the feet in service, and the Board finds, 
further, that the VA examiner's opinion that the veteran 
currently has residuals of frostbite of the feet apparently 
related to a reported history of frostbite of the feet 
experienced in 1950 which is supported by the contemporaneous 
records, provides the necessary causal nexus to the veteran's 
military service.  The examiner concluded with a diagnosis of 
residuals of frostbite of the feet.  Accordingly, the Board 
finds that grant of service connection for residuals of 
frostbite of the feet is warranted in this case.  

The Board also notes that there is no medical evidence of 
record to contradict the examiner's opinion in this regard.  
The contemporaneous clinical treatment records and other 
rating examination reports address the veteran's service-
connected hearing loss and other physical disabilities, but 
do not address any complaints of residuals of frostbite of 
the feet.  They do not contain any medical opinions 
suggesting that the veteran did not incur frostbite of the 
feet in service or that the residuals of frostbite of the 
feet diagnosed in the December 1997 rating examination were 
not otherwise related to any other incident of service.  

Accordingly, the Board must conclude that the veteran does 
have residuals of frostbite of the feet, and that a nexus or 
link has been established between this disability and his 
active service.  It is therefore the decision of the Board 
that the evidence does support the veteran's claim, and that 
service connection for residuals of frostbite of the feet is 
warranted.  


ORDER

Service connection for residuals of frostbite of the feet is 
granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

